Citation Nr: 0737640	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-19 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent prior to December 30, 2006, and in excess of 30 
percent thereafter, for service-connected cervical strain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected migraine headaches.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected adjustment disorder with mixed 
anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from July 1987 to August 1991.  

The veteran's appeal as to the issues listed above arose from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

In September 2007, the veteran was afforded a videoconference 
hearing before John J. Crowley, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  Prior to December 20, 2006, the veteran's cervical strain 
is shown to be productive of forward flexion to 40 degrees, 
extension to 40 degrees, lateral rotation to 60 degrees 
(bilaterally), and lateral flexion to 30 degrees 
(bilaterally); October 2005 findings which show a more 
limited range of motion are not probative; his cervical 
strain is not productive of a combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

3.  As of December 20, 2006, the veteran's cervical strain is 
shown to be productive of forward flexion of the cervical 
spine of 15 degrees, but not ankylosis.  

4.  The veteran's migraine headaches are not shown to be 
productive of migraines manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over several months.  

5.  The veteran's adjustment disorder with mixed anxiety is 
not shown to be productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

6.  The veteran's cervical strain, migraine headaches, and 
adjustment disorder with mixed anxiety, do not present such 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).  

2.  Prior to December 20, 2006, the criteria for an 
evaluation in excess of 10 percent for cervical strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2007).  

3.  As of December 20, 2006, the criteria for an evaluation 
in excess of 30 percent for cervical strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2007).  

4.  The criteria for an initial rating in excess of 10 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.124a, Diagnostic Code 8100 (2007).  

5.  The criteria for higher evaluation for the adjustment 
disorder with mixed anxiety have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.130, Diagnostic Code 9400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The argues that service connection is warranted for PTSD 
based on participation in combat, as well as witnessing other 
stressors, during service in Southwest Asia.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

The veteran's service records show that his primary duty 
after training was field radio operator, and that he served 
in Operation Desert Shield in Saudi Arabia, from August to 
November of 1990.  His awards include the Saudi Arabia 
Service Medal.  
 
The veteran is not shown to have received commendations or 
awards that warrant the conclusion that he participated in 
combat, nor is the evidence sufficient to show participation 
in combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256-
6258 (2000); VBA's Adjudication Procedure Manual, M21-1MR 
(hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.; see 
also unit histories for the 5th Battalion, 12th Marine 
Regiment, 1st Marine Division, received in February 2006, 
covering the period from July to November of 1990.  
Furthermore, there is nothing in the claims file to show that 
a verified stressor exists.  Id.  However, in light of the 
Board's determination that the preponderance of the evidence 
is against the claim that the veteran has PTSD, the issues of 
participation in combat, and a verified stressor, will not be 
further discussed.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. §§ 1110 and 
1131, the veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  

The veteran's service medical records include a separation 
examination report, dated in June 1991, which shows that his 
psychiatric condition was clinically evaluated as normal.  In 
an accompanying report of medical history, he denied any 
relevant symptoms.  The remainder of the service medical 
records are silent as to complaints, treatment, or a 
diagnosis involving an acquired psychiatric disorder, 
providing evidence against this claim.

The post-service medical evidence consists of VA reports, 
dated between 1995 and 2007.  This evidence includes a VA 
psychiatric examination report, dated in January 2007.  This 
report shows that the veteran stated that he had seen people 
get shot during service, but that he could not be any  more 
specific.  He complained of symptoms that included 
nightmares, poor sleep, irritability, "hearing things," 
being in constant fear, and feeling that people were after 
him.  

The examiner noted that she had examined the veteran a year 
before, and stated, "I also note from his records, that the 
patient has apparently engaged in some manipulative behavior, 
and I certainly believe that is what is going on today."  
The examiner reported that the veteran asserted that he could 
not work because had had difficulty being around people, and 
interacting with people, and because people are scared of him 
because he talks to himself.  It was noted that during his 
examination the year before, the veteran had claimed that he 
could not work due to pain, and, "Therefore today he is 
telling a completely different story that what he said a year 
ago."  The assessment states that the veteran did not meet 
the criteria for PTSD, that the veteran was engaging in 
manipulative behavior, and that he was unable to identify 
traumatic events other than in a vague way.  The Axis I 
diagnosis was anxiety disorder, not otherwise specified.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has PTSD.  Gilpin.  The 
Board considers the January 2007 VA examination report highly 
probative evidence showing that the veteran does not have 
PTSD.  The opinion was supported by a detailed rationale, and 
apart from an April 2006 VA examination report (discussed 
infra), it is the only competent opinion of record which was 
based on a review of the veteran's C-file.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The Board further points out that to the 
extent that the January 2007 VA examiner concluded that the 
veteran does not have PTSD, the examiner's conclusion is 
consistent with a VA examination report, dated in April 2006 
(written by the same examiner), which was also based on C-
file review, and which contains an Axis I diagnosis of 
adjustment disorder with mixed anxiety and depressed mood.  

The Board finds that this medical opinion provides not only 
highly probative evidence against this claim, but against all 
the veteran's claims, undermining the veteran's credibility. 

In reaching this decision, the Board has considered a number 
of notations of PTSD in the VA progress notes, and a VA 
hospital report covering treatment between August and 
September of 1995.  However, these notations are afforded 
little probative value.  These notations are often equivocal 
(i.e., characterized as "rule out" PTSD), and are often 
accompanied by competing diagnoses such as adjustment 
disorder, major depressive disorder, psychosis, alcohol 
dependence, and depression.  None of these notations are 
shown to have been based on a review of the veteran's claims 
file, or any other detailed and reliable medical history, and 
most appear to be "by history" only.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim that the veteran has PTSD, and 
that the claim must be denied.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
the claimed condition that should be service connected.  
However, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Here, the claimed condition is not capable 
of lay diagnosis, and the Board has determined that the 
veteran's oral and written testimony is outweighed by the 
medical evidence (service and post-service medical records, 
indicating that the veteran does not have PTSD), and that 
this evidence shows that service connection is not warranted 
for the claimed condition.  

The veteran asserts that he is entitled to higher initial 
evaluations for his service-connected cervical strain, 
migraine headaches, and adjustment disorder with mixed 
anxiety.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board initially finds that the veteran is not a credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991).  In this regard, the veteran is shown to have a long 
history of embellishing and exaggerating his symptoms dating 
back to his service.  See e.g., service medical records, 
dated in November 1990 (notation of embellishment of 
symptoms) and January 1991 (noting changing statements and 
stories, and manipulative behavior).  Similarly, the VA 
medical evidence contains many notations of embellishment, 
exaggeration, and malingering.  See e.g., VA hospital 
treatment reports, covering treatment between August and 
September of 1995 (containing multiple notations of 
"enhanced/exaggerated" physical complaints, and discharge 
diagnoses that included rule out factitious disorder or 
malingering); April 2006 VA examination report (noting a 
perception of pain greater than what has been found on 
objective testing); January 2007 VA PTSD examination report 
(noting a history of contradictory assertions, and that the 
veteran was engaging in manipulative behavior).  

Finally, the Board notes that the veteran has presented an 
account of his history of inservice neck trauma that is 
contradicted by his service medical records in significant 
respects.  In this regard, the veteran's service medical 
records include a report dated January 18, 1989, which shows 
that the veteran reported being in a motor vehicle accident 
two days before, at which time he was traveling 5 kilometers 
per hours, and wearing a shoulder harness.  He reported only 
being jerked forward, sideways and then backward, and 
striking the steering wheel softly under his chin.  He denied 
loss of consciousness (LOC).  See also reports, dated January 
19, 1989 (denying LOC); May 14, 1991 (noting that he had been 
wearing a seatbelt, and that he denied LOC).  However, in a 
December 2006 VA neurology examination report, he stated that 
during service, "He was thrown out of a vehicle and came 
down on the top of his head.  He reports that after the 
accident he got up and then passed out.  He does not know the 
duration of loss of consciousness."  He has previously given 
similar accounts to VA examiners.  See e.g., VA hospital 
report, dated in September 1995; VA psychiatric and 
neurological examination reports, dated in June and August of 
2003, August 2004, and September 2005 (of particular note, in 
the August 2003 report, he stated that he had been 
"paralyzed for 28 days" after falling off of a truck and 
landing on his head).  Given the foregoing, the Board finds 
that the veteran is not a credible historian.  

These facts not only provide evidence against this claim, but 
all of the veteran's claims with the VA regarding the 
critical issue of credibility. 

With regard to the claim for cervical strain, the veteran 
filed his claim for service connection on November 18, 2003.  
Effective September 26, 2003, the schedular criteria for 
cervical strain changed.  See 68 Fed. Reg. 51454- 51458 
(August 27, 2003) (effective September 26, 2003).  The 
criteria for cervical strain in effect prior to September 26, 
2003 are therefore not applicable.  See VAOPGCPREC 3- 2000, 
65 Fed. Reg. 33,421 (2000).  In addition, as the veteran has 
not been diagnosed with intervertebral disc syndrome of the 
cervical spine, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).  

In addition to the history of this disability that was 
previously described, a VA magnetic resonance imaging (MRI) 
study, dated in August 1995, was within normal limits.  An 
August 1995 cervical spine X-ray report notes anatomic 
alignment of the cervical spine with normal disc space height 
and vertebral body height without evidence of fracture of 
dislocation or ligamentous injury, and two linear metallic 
foreign bodies on the left that "may be staples."  See 
38 C.F.R. § 4.1 (2007).  

In August 2004, the RO granted service connection for 
cervical strain, evaluated as 0 percent disabling, with an 
effective date for service connection of November 18, 2003.  
The veteran appealed the issue of entitlement to an initial 
compensable evaluation.  In April 2005, the RO increased his 
evaluation to 10 percent, with an effective date for the 10 
percent rating of November 18, 2003.  In March 2007, the RO 
increased his evaluation to 30 percent, with an effective 
date for the 30 percent rating of December 20, 2006.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased evaluation issue remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Given the foregoing, the issue is whether the criteria for an 
evaluation in excess of 10 percent have been met prior to 
December 20, 2006, and whether the criteria for an evaluation 
in excess of 30 percent have been met as of December 20, 
2006.  

The RO has evaluated the veteran's cervical strain under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  Under DC 5237, 
cervical strain is rated under the "General Rating Formula 
for Diseases and Injuries of the Spine."  The General Rating 
Formula provides that a 10 percent rating is warranted where 
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees; or, the combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating is warranted where forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is warranted where 
forward flexion of the cervical spine is 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees. The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet. App. 524 (1999).  

The Board finds that the criteria for a rating in excess of 
10 percent are not met prior to December 20, 2006.  The only 
recorded ranges of motion for the cervical spine dated prior 
to this time are found in a VA examination report, dated in 
July 2004, and an October 2005 VA progress note.  The July 
2004 report shows that the cervical spine had forward flexion 
to 40 degrees, extension to 40 degrees, lateral rotation to 
60 degrees (bilaterally), and lateral flexion to 30 degrees 
(bilaterally).  
The October 2005 VA progress note shows that on examination, 
the cervical spine had forward flexion to 15 degrees, 
extension to 35 degrees, rotation to 15 degrees 
(bilaterally), and lateral bending (i.e., lateral flexion) to 
25 degrees (bilaterally).  

While the demonstrated ranges of motion in the October 2005 
progress note would appear to satisfy the criteria for a 30 
percent rating, the Board has determined that the veteran is 
not credible, as previously discussed.  There is also 
evidence that he exaggerates his symptoms, evidence of 
malingering, and evidence that he has engaged in manipulative 
behavior during the VA disability claim process.  
Furthermore, the evidence dated prior to, and after the 
October 2005 report contains contradictory findings 
indicating that the veteran had a greater range of motion.  
Specifically, in addition to the previously noted ranges of 
motion in the July 2004 VA examination report, an August 2004 
VA neurological examination report notes that the neck had 
only "slightly restricted movements."  Furthermore, a VA 
progress note, dated in December 2005, notes, "Veteran 
appears to have moments of unrestricted neck and head 
movement with improved head posture when he is distracted 
such as when holding a conversation or walking in the 
hallway."  

The December 2005 progress note was written by the same 
physical therapist as the October 2005 VA progress note, and 
she was therefore aware of his previous treatment.  The 
December 2005 progress note contains a specific and detailed 
description of the veteran's "unrestricted neck and head 
movement" when he was not undergoing examination.  This 
report shows that the examiner found it pertinent to observe 
the veteran outside of the formal examination process.  The 
Board points out that its decision is also consistent with 
the lack of evidence of cervical spine pathology.  In this 
regard, the most recent X-ray report of record is a VA X-ray 
report for the cervical spine, dated in July 2004, which 
contains an impression of "normal cervical spine."  In 
addition, a VA computerized tomography (CT) report for the 
cervical spine, dated in August 2005, shows only minimal 
spondylosis, with no significant foraminal or central canal 
stenosis, and no evidence of disc herniation (the veteran's 
spondylosis was described as "neurologically negligible" in 
a November 2005 VA progress note).  The Board therefore finds 
that the evidence is insufficient to show that the criteria 
for an evaluation in excess of 10 percent, based on 
limitation of motion, are met prior to December 20, 2006.

Finally, while the VA progress notes show a number of 
treatments for complaints of severe pain, and while there are 
some notations of spasm in the VA progress notes, there are 
no findings of guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  In this regard, the 
July 2004 VA examination report notes an unremarkable gait 
pattern.  A July 2005 VA examination report notes only a gait 
with a "wide base."  An August 2004 VA neurological 
examination report notes that there was no gross ataxia.  A 
September 2005 VA neurological consultation report notes a 
normal gait.  An October 2005 VA progress note indicates use 
of an "SPC" (presumably an ambulatory aid) but states that 
this was due to a recent ankle sprain.  Based on the 
foregoing, the Board finds that prior to December 20, 2006, 
the criteria for an evaluation in excess of 10 percent under 
38 C.F.R. § 4.71a, DC 5237 have not been met.  See also the 
General Rating Formula.  

An evaluation in excess of 30 percent is not warranted as of 
December 20, 2006.  The only recorded ranges of motion for 
the cervical spine dated during the time period in issue are 
found in a December 2006 VA neurological examination report, 
which  indicates that the examination was performed on 
December 20, 2006, and which shows that the cervical spine 
had forward flexion to 15 degrees, extension to 25 degrees, 
lateral rotation to 20 degrees (bilaterally), and lateral 
flexion to 20 degrees (bilaterally).  There is no competent 
evidence of cervical spine ankylosis.  Accordingly, the Board 
finds that as of December 20, 2006, an evaluation in excess 
of 30 percent is not warranted under 38 C.F.R. § 4.71a, DC 
5237.  See also the General Rating Formula.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45. Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In this case, the veteran has repeatedly complained of severe 
pain, and he has asserted that he loses balance/falls due to 
his pain.  However, as previously discussed, the veteran has 
been found to exaggerate his symptoms, and to engage in 
manipulative behavior.  In addition, the evidence dated prior 
to December 20, 2006 includes a July 2004 VA spine 
examination report, which notes that there was no additional 
limitation of motion after repetitive motion, and that there 
was no spasm.  An August 2004 VA neurological report notes 
5/5 strength, and an intact sensory examination.  A July 2005 
VA neurological report notes 4+/5 strength, no muscle 
atrophy, and intact sensory exam.  

With regard to the evidence dated as of December 20, 2006, 
the only relevant evidence is the December 2006 VA 
examination report.  This report notes that there was no 
muscle atrophy, some decreased sensation in the left upper 
extremity, normal gait, that he was able to walk on heels and 
toes, and that there was no additional limitation of motion 
of the cervical spine with repetitive use.  The report later 
notes, somewhat contradictorily, that additional limitation 
of function due to repetitive use or flare-ups could not be 
determined without resorting to speculation.  

In summary, when the ranges of motion in the cervical spine, 
and the minimal pathology, are considered together with the 
evidence showing functional loss, to include the findings (or 
lack thereof) pertaining to neurologic deficits, muscle 
strength, and the lack of evidence of muscle atrophy, the 
Board finds that there is insufficient evidence of objective 
pain on motion, or any other functional loss, to warrant a 
rating in excess of 10 percent prior to December 20, 2006, 
and an evaluation in excess of 30 percent as of December 20, 
2006.  

Not only does the post-service medical record fail to 
indicate that a higher evaluation is warranted, it indicates 
that little evidence to support the current evaluations. 

In April 2005, the RO granted service connection for migraine 
headaches, evaluated as 10 percent disabling.  The veteran 
has appealed the issue of entitlement to an initial rating in 
excess of 10 percent.  During his hearing, held in September 
2007, he testified that he had two to three incapacitating 
episodes per month, each lasting four to five days.  

The veteran's headaches have been evaluated under 38 C.F.R. § 
4.124a , Diagnostic Code (DC) 8100.  Under DC 8100, a 10 
percent rating is warranted for migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months.  A 30 percent evaluation is 
warranted for migraines manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over several months.  

The relevant medical evidence consists of VA reports, dated 
as of November 2003.  The veteran's headaches were evaluated 
in detail in VA examination reports, dated in August 2004, 
July 2005 and December 2006, and in VA neurological 
consultation report, dated in September 2005.  This evidence 
shows that the veteran has repeatedly complained of severe 
headaches, with symptoms that included nausea, photophobia, 
vomiting, weakness, fatigue, and dizziness.   He has 
complained of incapacitating headache frequency ranging from 
two to three times per week, to two to three times per month, 
to as many as 20 headaches per month.  He has also complained 
that medications are essentially unhelpful.  

After reviewing the totality of the evidence, the Board finds 
that an initial evaluation in excess of 10 percent is not 
warranted for the veteran's migraine headaches.  As an 
initial matter, the veteran's complaints of headache 
frequency have varied a great deal, and the Board's 
discussion of the veteran's lack of credibility, and his 
documented exaggeration of symptoms, supra, is incorporated 
herein.  In addition, the medical evidence shows that he has 
been noted to have a "significant psychosocial overlay."  
See September 2005 VA neurological consultation report.  
Furthermore, there is no evidence of cranial pathology, or 
associated neurological pathology or impairment.  The medical 
evidence is also insufficient to show that he has had 
prostrating attacks of the required frequency.  In summary, 
there is insufficient evidence to show that the veteran has 
migraines manifested by characteristic prostrating attacks 
occurring on an average of once a month over several months, 
and the Board finds that the criteria for an evaluation in 
excess of 10 percent under DC 8100 have not been met, and 
that the claim must be denied.  

In an April 2006 rating decision, the RO granted service 
connection for adjustment disorder with mixed anxiety, 
evaluated as 10 percent disabling, with an effective date for 
service connection of August 22, 2005.  The veteran asserts 
that he is entitled to an initial evaluation in excess of 10 
percent.  

With regard to the history of the disability in issue, a VA 
hospital report, dated in 1995, shows that the veteran was 
treated for psychiatric symptoms that included nightmares, 
depression, and intrusive thoughts of combat, as well as 
complaints of neck pain.  The report notes that there was a 
"questionable validity of much of his history," which 
included the original history of having jumped from a third 
story building, landing on his feet, and receiving no injury, 
and that there were "definitely signs of manipulation and 
exaggeration."  The Axis I diagnoses included adjustment 
disorder with depressed mood.  The GAF score was 45 
(current), and 60 for the past year.  Beginning in 2003, he 
received a number of treatments for complaints of psychiatric 
symptoms, with GAF scores of 45 and 60.  See 38 C.F.R. § 4.1.

The veteran's adjustment disorder with mixed anxiety has been 
rated under 38 C.F.R. § 4.130, DC 9400 which in turn refers 
to the general schedule for psychiatric disability.  Under 
this schedule, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent evaluation is in order where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances or motivation in mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See 38 C.F.R. 
§ 4.130 [incorporating by reference the VA's adoption of the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for 
rating purposes].  

The Board finds that the criteria for an evaluation of 30 
percent have not been met.  The VA progress notes, and VA 
examination reports, dated in April 2006 and January 2007, 
show that the veteran has complained of symptoms that include 
sleep difficulties, depression, anxiety, panic attacks, poor 
concentration, and an inability to deal with people.  He has 
asserted that he has auditory hallucinations, and suicidal 
ideation.  The medical reports show that he has repeatedly 
complained of neck pain that affects his psychiatric 
condition, and his ability to function.  The medications for 
management of his psychiatric symptoms have included 
Trazodone and Amyltriptyline.  

In particular, the Board has noted the veteran's tendency to 
exaggerate his symptoms and his history of manipulative 
behavior.  While VA examiners have afforded him GAF scores of 
60 (See VA examination reports, dated in April 2006 and 
January 2007) the Board finds that the post-service medical 
record, as a whole clearly indicates that the veteran is 
exaggerating his symptoms, providing a basis to find no 
evidence that a higher evaluation is warranted.  

Simply stated, the only basis for a higher evaluation would 
be the symptoms cited by the veteran to his examiners that 
the Board has found to be not credible.  Therefore, these 
symptoms can not provide the basis to grant this claim.  In 
fact, they clearly indicate evidence against the current 
evaluations, let alone higher evaluations.    

As previously stated, the Board has determined that the 
veteran is not a credible historian, and he has a documented 
tendency to exaggerate his symptoms, and a history of 
manipulative behavior.  The April 2006 and January 2007 VA 
examination reports show that the veteran was alert and 
oriented "times four," with no evidence of gross memory 
loss  or impairment.  His speech was linear and coherent, 
with normal rate and volume.  Thought content and processes 
were within normal limits.  There was no evidence of 
delusions.  He was able to maintain personal hygiene.  

With regard to his employment, the veteran's TDIU claim, 
received in February 2006, shows that he reported working 
full time between August 2000 and February 2004, with 10 
months lost from illness, and from October 2004 to June 2005, 
with six months lost to illness.  He reported working 15 
hours per week from October 2004 to the date of the claim.  A 
September 2005 VA progress note shows that the veteran 
reported working until the end of June, at which time he 
began taking sick leave, and that short-term disability had 
been approved until the end of the month.  The veteran has 
repeatedly complained that he cannot work due to neck pain, 
however, in the January 2007 VA examination report he stated 
that he could not work due to psychiatric symptoms.  The 
report also shows that he reported having worked at a job 
involving prefabricating homes until November 2006.  The 
examiner noted the veteran's changing stories, and that the 
veteran was displaying manipulative behavior.  

In summary, the Board finds that the findings as to his 
psychiatric condition and functioning do not show that the 
veteran's symptoms are of such severity to approximate, or 
more nearly approximate, the criteria for an evaluation in 
excess of the currently assigned 10 percent under DC 9411.  
See 38 C.F.R. § 4.7.  

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  

The Board does not find evidence that the veteran's cervical 
strain, or migraine headaches, should be increased for any 
other separate period based on the facts found during the 
whole appeal period.  The evidence of record from the day the 
veteran filed the claims to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period, except as noted.  

In its rating decisions, the RO declined to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board first notes that in April 2006, the 
RO denied a claim for a total rating on the basis of 
individual unemployability due to service-connected 
disability (TDIU).  The Board further finds that the 
veteran's disability picture is not so exceptional or unusual 
as to render impractical the application of regular schedular 
standards.  The record does not show that during the period 
under consideration the veteran has required frequent periods 
of hospitalization for his cervical spine symptoms, migraine 
headaches, or psychiatric symptoms, or that such disabilities 
markedly interfere with employment.  Nor is it otherwise 
shown that his disability picture is exceptional or unusual.  
In summary, the evidence is insufficient to show that, even 
when considering his limitations and exacerbations, that some 
factor exists which takes his disabilities outside the realm 
of the usual so as to render impracticable his schedular 
ratings.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  Therefore, the Board 
concludes that referral to the Under Secretary for Benefits 
or the Director of the Compensation and Pension service for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b) is not warranted.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in April 2004 (service 
connection for PTSD, and a cervical spine disorder), 
September 2004 (increased evaluation for cervical strain), 
June 2005 (increased evaluation for migraine headaches and 
cervical strain), August 2005 (increased evaluation for 
migraine headaches), January 2006 (service connection for a 
psychiatric disorder), and May 2006 (increased evaluation for 
adjustment disorder), the veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims.  

With regard to the claim for PTSD, the VCAA notice complied 
with the requirement that the notice must precede the 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. Apr. 5, 2006), aff'd Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).  

With regard to all other claims, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court stated the 
following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in August 2004 (cervical strain), April 2005 
(migraine headaches), and April 2006 (adjustment disorder), a 
disability rating was assigned, and an effective date was 
established.  Therefore the veteran's claims were 
substantiated as of August 2004, April 2005, and April 2006.  
Any error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in August 2004, April 2005, and April 2006, the 
statements of the case, dated in April 2005 (cervical 
strain), January 2006 (migraine headaches), and September 
2006 (adjustment disorder), and the March 2007 supplemental 
statement of the case (all claims).  In September 2007, the 
veteran was afforded a hearing.  Further, the record also 
shows that the veteran has actual knowledge of the evidence 
necessary to substantiate the claims for higher initial 
ratings, based upon his arguments those presented by his 
representative.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  With regard to all claims other than 
the claim for an increased initial evaluation for an 
adjustment disorder, as the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  With regard to the 
claim for an increased initial evaluation for an adjustment 
disorder, any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  Therefore, VA's duty to 
notify the appellant has been satisfied, and no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA medical 
records.  The veteran has been afforded examinations, and as 
the Board has determined that the veteran does not have PTSD, 
there is no need to obtain an etiological opinion as to his 
service connection claim.  See 38 C.F.R. § 3.159(d) (2007).  
T

To the extent that the veteran has argued that his December 
2006 VA examination of his cervical spine was inadequate, a 
review of this examination report shows that the veteran's 
complaints were recorded, that his C-file was reviewed, and 
that his cervical spine was examined.  Detailed findings as 
to the ranges of motion were recorded, as were neurological 
findings.  Accordingly, there is no basis to find that the 
veteran's December 2006 examination was inadequate, or that a 
remand for a new examination is required.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for PTSD is denied.

Prior to December 20, 2006, a rating in excess of 10 percent 
for cervical strain is denied.

As of December 20, 2006, a rating in excess of 30 percent for 
cervical strain is denied.  

An initial evaluation in excess of 10 percent for migraine 
headaches is denied.


An evaluation in excess of 10 percent for an adjustment 
disorder with mixed anxiety is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


